PER CURIAM.
The appellant, Johnnie Mason, appeals from a judgment and sentence finding him guilty of the crime of murder in the second degree. He had been indicted for the crime of murder in the first degree.
We have carefully reviewed the exhibits, record on appeal, and the briefs filed herein, and do not find that the trial court erred in its rulings on the matters assigned as error.
The order appealed from is therefore affirmed on the authority of Wooten v. State, 1932, 104 Fla. 597, 140 So. 474; Stafford v. State, 1905, 50 Fla. 134, 39 So. 106; Bedami v. State, Fla.App.1959, 112 So.2d 284.
Affirmed.